DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 27 October 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bross et al. (Versatile Video Coding (Draft 8)) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 

Regarding Claims 8 and 15, Bross discloses a device and CRM for decoding an encoded video bitstream, the device comprising: at least one memory configured to store program code; and at least one processor configured to read the program code and operate as instructed by the program code [Bross: p. 430: ll. 13-14: memory capability; and p. 2, l. 16: (Decoding process)], the program code including: first obtaining code configured to cause the at least one processor to obtain a first flag indicating that a subpicture identifier for a subpicture of a current picture is explicitly signaled [Bross: p. 40: l. 8: subpic_id_mapping_explicitly_signalled_flag; wherein if the id is mapped it is present and therefore signaled]; second obtaining code configured to cause the at least one processor to, based on the first flag, obtain a second flag indicating whether the subpicture identifier is signaled in a picture parameter set (PPS) or a sequence parameter set (SPS) [Bross: p. 44: l. 25: subpic_id_mapping_in_pps_flag]; first determining code configured to cause the at least one processor to, based on the second flag indicating that the subpicture identifier is signaled in the [Bross: p. 44: l. 25: subpic_id_mapping_in_pps_flag]; second determining code configured to cause the at least one processor to, based on the second flag indicating that the subpicture identifier is signaled in the SPS, determine the subpicture identifier based on a second syntax element included in the SPS [Bross: p. 40, l. 7: subpic_id_mapping_in_sps_flag]; and decoding code configured to cause the at least one processor to decode the current picture based on the determined subpicture identifier [Bross: p. 16: §5.10: ll. 2-4: The decoding process behaves according to the value of the syntax element and to the values of previously decoded syntax elements].

Regarding Claims 9 and 16, Bross discloses all the limitations of Claims 8 and 15, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Bross discloses wherein the second flag is signaled in the PPS [Bross: p. 44].

Regarding Claim 10, Bross discloses all the limitations of Claim 8 and is analyzed as previously discussed with respect to that claim.
Furthermore, Bross discloses wherein a length of the first syntax element is signaled in the PPS [Bross: p. 114: l. 1: pps_subpic_id[i]].

Regarding Claims 11 and 17, Bross discloses all the limitations of Claims 8 and 15, respectively, and is analyzed as previously discussed with respect to those claims.
[Bross: p. 114: ll. 1-17: pps_subpic_id[ i] specifies the subpicture ID of the i-th subpicture. The length of the pps _subpic_id[ i] syntax element is pps subpic id len minus! + | bits.
The variable SubpicIdVal[ i], for each value of i in the range of 0 to sps num _ subpics minusl, inclusive, is derived as follows:
for(i=0;i1 <= sps num _subpics minus]; i++ )
if(subpic_id_ mapping explicitly signalled flag )
SubpicIdVal[ i] =subpic_id mapping in pps flag? pps subpic id[ i]: sps subpic_id[i ] (80)
else
SubpicIdVal[ i] =1
It is a requirement of bitstream conformance that both of the following constraints apply:
— For any two differenty values of i and j in the range of 0 to sps num_subpics minusl, inclusive, SubpiclIdVal[ i ] shall not be equal to SubpicldVal| j ].
— When the current picture is not the first picture of the CLVS, for each value of i in the range of 0 to sps num _subpics minusl, inclusive, if the value of SubpicIdVal[ i] is not equal to the value of SubpiclIdVal[ i | of the previous picture in decoding order in the same layer, the nal _unit_type for all coded slice NAL units of the subpicture in the current picture with subpicture index i shall be equal to a particular value in the range of IDR_W_RADL to CRA_NUT, inclusive].

Regarding Claims 12 and 18, Bross discloses all the limitations of Claims 8 and 15, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Bross discloses wherein based on the subpicture identifier being different from a previous subpicture identifier of a corresponding previous subpicture of a previous picture, a third flag indicates that subpictures of the current picture are independent [Bross: p. 39: sps_independent_subpics_flag].

Regarding Claims 13 and 19, Bross discloses all the limitations of Claims 8 and 15, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Bross discloses wherein based on the subpicture identifier being different from a previous subpicture identifier of a corresponding previous subpicture of a previous picture, a fourth flag indicates that subpictures of the current picture are treated as pictures [Bross: p. 40: subpic_treated_as_pic_flag].

Regarding Claims 14 and 20, Bross discloses all the limitations of Claims 8 and 15, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Bross discloses wherein based on the subpicture identifier being different from a previous subpicture identifier of a corresponding previous subpicture of a previous picture, a fifth flag indicates that loop filtering is disabled across subpicture boundaries in the current picture [Bross: p. 106: sps_alf_enabled_flag].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being obvious over Bross et al. in view of Wang et al. (US 2015/0016544 A1).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). It would have been obvious to one having ordinary skill in the art before the effective filing date to determine the presence based on the presence of a mapping which requires said presence.


Regarding Claim 1, Bross discloses a method of decoding an encoded video bitstream using at least one processor, the method comprising: obtaining a first flag indicating that a subpicture identifier for a subpicture of a current picture is explicitly signaled [Bross: p. 40]; based on the first flag, obtaining a second flag (subpic_id_mapping _in_pps_flag) indicating whether the subpicture identifier is signaled in a picture parameter set (PPS) or a sequence parameter set (SPS) [Bross: p. 44]; based on the second flag indicating that the subpicture identifier is signaled in the PPS, determining the subpicture identifier based on a first syntax element included in the PPS [Bross: p. 44]; based on the second flag indicating that the subpicture identifier is signaled in the SPS, determining the subpicture identifier based on a second syntax element included in the SPS [Bross: p. 40]; and decoding the current picture based on the determined subpicture identifier [Bross: p. 16].
Bross may not explicitly disclose “(subpic_id_explicitly_signalled_flag)”.
[Wang: ¶ [0126]: view_id_explicitly_signalled_flag equal to 1 specifies that the view identifiers are explicitly assigned for some or all layers specified by the VPS. view_id_explicitly_signalled_flag equal to 0 specifies that the view identifiers are not explicitly assigned for the layers specified by the VPS; wherein the subpic is one of the view layers].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the explicit flag of Wang as opposed to the implied information from the flag of Bross in order to provide a more efficient coding process.

Regarding Claim 2, Bross in view of Wang disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim, furthermore, note the Examiner’s rejection for Claim 9. The Examiner notes the method of Claim 2 can be implemented by the apparatus of Claim 9.

Regarding Claim 3, Bross in view of Wang disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim, furthermore, note the Examiner’s rejection for Claim 10. The Examiner notes the method of Claim 3 can be implemented by the apparatus of Claim 10.

Regarding Claim 4, Bross in view of Wang disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim, furthermore, note the Examiner’s rejection for Claim 11. The Examiner notes the method of Claim 4 can be implemented by the apparatus of Claim 11.

Regarding Claim 5, Bross in view of Wang disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim, furthermore, note the Examiner’s rejection for Claim 12. The Examiner notes the method of Claim 5 can be implemented by the apparatus of Claim 12.

Regarding Claim 6, Bross in view of Wang disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim, furthermore, note the Examiner’s rejection for Claim 13. The Examiner notes the method of Claim 6 can be implemented by the apparatus of Claim 13.

Regarding Claim 7, Bross in view of Wang disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim, furthermore, note the Examiner’s rejection for Claim 14. The Examiner notes the method of Claim 7 can be implemented by the apparatus of Claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482